Citation Nr: 0714593	
Decision Date: 05/16/07    Archive Date: 06/01/07	

DOCKET NO.  06-16 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for spinal stenosis. 

2.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1941 to August 
1945. He saw combat in the European Theater of Operations 
during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
VARO in Philadelphia, Pennsylvania.

The veteran gave testimony before the undersigned at a 
personal hearing in March 2007.  Because of his advanced age, 
the case was advanced on the Board's docket.  While the case 
was at the Board, information was received that the veteran 
had died in late April 2007.


FINDINGS OF FACT

1.  A claim for service connection for spinal stenosis and 
for hepatitis was received in July 2002.

2.  The veteran died in April 2007.


CONCLUSION OF LAW

The Board does not have jurisdiction over the merits of the 
veteran's claim for service connection for spinal stenosis 
and for hepatitis.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the veteran died in April 2007 while his 
claim was pending before the Board.  As a matter of law, 
veteran's claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 
10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).

In Landicho, the Court held that, when a claimant dies during 
the course of an appeal, the appropriate remedy is to vacate 
the Board's decision from which the appeal was taken.  That 
action ensures that the Board decision and the underlying RO 
decision will have no preclusive effect in the adjudication 
of any accrued benefits claim derived from the veteran's 
entitlement; and also nullifies any previous RO merits 
adjudications because such determinations were subsumed in 
the Board's decision.  See 38 C.F.R. § 20.1304; Yoma v. 
Brown, 8 Vet. App. 298 (1995).

The veteran's appeal to the Board therefore is rendered moot 
by virtue of his death and must be dismissed for lack of 
jurisdiction.  Dismissal of the instant appeal is therefore 
required.

In making this determination, the Board makes no opinion as 
to the merits of the veteran's appeal or any derivative claim 
that might be brought by any survivor.


ORDER

The appeal is dismissed.


	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


